EXHIBIT 10.67
EXECUTION COPY



FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
This First Amendment to Revolving Credit Agreement (this “Amendment”), is
entered into as of December 21, 2011, by and among SunPower Corporation, a
Delaware corporation (the “Borrower”), Credit Agricole Corporate and Investment
Bank, as administrative agent for the Lenders (as defined below) (in such
capacity, the “Agent”), and the Lenders listed on the signature pages hereof.
RECITALS
A.    The Borrower, the Agent and certain financial institutions (the “Lenders”)
are parties to that certain Revolving Credit Agreement, dated as of September
27, 2011 (as amended, modified, supplemented, extended or restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have provided a
revolving credit facility to the Borrower. Each capitalized term used herein,
that is not defined herein, shall have the meaning ascribed thereto in the
Credit Agreement.
B.    The Borrower has notified the Agent and the Lenders that: (i) it intends
to exercise its rights under the last two paragraphs of Article VII of the
Credit Agreement and execute an equity cure in accordance with the terms
thereof, and (ii) it wishes to amend the Credit Agreement as set forth below,
but otherwise have the Credit Agreement remain in full force and effect.
C.    The Lenders signatory hereto are willing to amend the Credit Agreement, in
accordance with the terms, and subject to the conditions, set forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
1.Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Agent and each Lender signatory
hereto in agreeing to the terms of this Amendment.


2.Amendments to Credit Agreement.


a.Clause (j) of Article VII of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(j)    the Borrower fails to perform (A) the covenant contained in Section 5.02
for the fiscal quarter ending on January 1, 2012 (“2011 Q4”) and fails to cure
such non-performance pursuant to and in accordance with the last two paragraphs
of this Article VII (it being understood that an immediate Event of Default
shall occur (and be deemed to have occurred as of the last day of the fiscal
period being tested) upon the earliest to occur of the Borrower (i) failing to
cure such non-performance in a timely manner pursuant to and in accordance with
such paragraphs, (ii) failing to elect to issue equity securities for cash prior
to the last day of the Election Period (as defined in the penultimate paragraph
of this Article VII) as required by the penultimate paragraph of this
Article VII, or (iii) failing to receive such cash within thirty (30) days after
such election as required by the penultimate paragraph of this Article VII), (B)
the covenant contained in Section 5.02 for any quarter other than 2011 Q4, or
(C) the covenant contained in Article VI;”






--------------------------------------------------------------------------------


b.The Last Two Paragraphs of Article VII of the Credit Agreement are hereby
amended and restated in their entirety to read as follows.


“Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Section 5.02 as
at the end of any fiscal quarter of the Borrower, the Borrower may within twenty
(20) days subsequent to the date of such breach (the “Election Period”), by
written notice delivered to the Agent, elect to issue equity securities for
cash, and upon the receipt within thirty (30) days after such election by the
Borrower of such cash (the “Cure Amount”), Section 5.02 shall be recalculated
giving effect to the following pro forma adjustments:
(i)EBITDA shall be increased, solely for the purpose of measuring the
performance under Section 5.02 with respect to any period of four consecutive
fiscal quarters that includes the fiscal quarter in respect of which the Cure
Amount was received and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and


(ii)if, after giving effect to the foregoing recalculation, the Borrower shall
then be in compliance with the requirements of Section 5.02, the Borrower shall
be deemed to have satisfied the requirements thereof as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default that had occurred
shall be deemed cured for the purposes of this Agreement; provided that, on the
date of the Borrower's receipt of the Cure Amount, the Borrower shall have
delivered to the Agent a certificate of a Financial Officer (A) certifying the
Borrower's receipt of the Cure Amount and (B) setting forth a pro forma
calculation of EBITDA which demonstrates compliance with Section 5.02 after
giving effect to such cure.


The Borrower's right to exercise the foregoing cure shall be limited as follows:
(i) such cure may be exercised only three times after the Closing Date, (ii)
Indebtedness repaid with the proceeds of any Cure Amount shall not be deemed
repaid for purposes of determining compliance with Section 5.02 on the last day
of the fiscal quarter in respect of which the Cure Amount was received, and
(iii) the Cure Amount shall not increase EBITDA by an amount greater than the
minimum amount required to cause the Borrower to be in compliance with Section
5.02 as of the last day of the fiscal quarter in respect of which the Cure
Amount was received.”
3.Representations and Warranties. The Borrower hereby represents and warrants,
as of the date of this Amendment, for the benefit of the Agent and each Lender,
that:


a.The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects with the same effect as though made on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;


b.The execution and delivery of this Amendment has been duly authorized by all
necessary organizational action of the Borrower. This Amendment has been duly
executed and delivered

2

--------------------------------------------------------------------------------


by the Borrower and is a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and to general
principles of equity;


c.The transactions contemplated by this Amendment (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, except to the extent that any such failure to obtain such
consent or approval or to take any such action, would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law applicable to the Borrower, (c) will not violate or result in a default
under any other material indenture, agreement or other instrument binding upon
the Borrower its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower; and


d.No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both, has
occurred and is continuing.


4.Ratification and Confirmation of Loan Documents. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, and shall not shall not operate as a waiver of any right,
power, or remedy of the Agent or any Lender under the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, the Credit Agreement,
all promissory notes and all other instruments, documents and agreements entered
into in connection with the Credit Agreement and each other Loan Document shall
be and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed by the Borrower in all respects.


5.Effectiveness. This Amendment shall become effective on the date first written
above (the “Effective Date”) only upon satisfaction of the following conditions
precedent on or prior to such date unless otherwise waived in writing by the
Required Lenders:


a.The Agent (or its counsel) shall have received from each party hereto either
(A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence satisfactory to the Agent (which may include facsimile
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.


b.The representations and warranties of the Borrower set forth herein shall be
true and correct in all material respects as of the Effective Date.


c.No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both,
shall be continuing as of the Effective Date.


d.The Agent shall have received an officer's certificate from the Borrower,
dated the Effective Date, certifying that (a) attached thereto are true,
complete and correct copies of the certificate of incorporation and bylaws of
the Borrower, (b) attached thereto is a true, complete and correct copy of the
resolutions duly adopted by the Borrower authorizing the execution, delivery and
performance of this Amendment and that such resolutions have not been amended,
modified, revoked or rescinded, and (c) the Borrower is able to pay its debts as
they become due and that no action has been taken by the Borrower, its directors
or officers in contemplation of the liquidation or dissolution of the Borrower
as of the Effective Date.



3

--------------------------------------------------------------------------------


e.The Agent shall have received signature and incumbency certificates of the
officers of the Borrower executing this Amendment, each dated as of the
Effective Date.


f.The Agent shall have received payment from the Borrower of an amendment
consent fee equal to 0.05% of the Total Revolving Credit Commitment as of the
Effective Date, such fee to be allocated pro rata to each Lender that is a
signatory to this Amendment based on such Lenders' respective Revolving Credit
Commitments (disregarding, for purposes of allocation, the Revolving Credit
Commitment of any Lender not a signatory hereto).


6.Miscellaneous. The Borrower acknowledges and agrees that the representations
and warranties set forth herein are material inducements to the Agent and the
Lenders to deliver this Amendment. This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns. This Amendment is a Loan Document.
Henceforth, this Amendment and the Credit Agreement shall be read together as
one document and the Credit Agreement shall be modified accordingly. No course
of dealing on the part of the Agent, the Lenders or any of their respective
officers, nor any failure or delay in the exercise of any right by the Agent or
the Lenders, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. The failure at any time to require strict performance by the Borrower of
any provision of the Loan Documents shall not affect any right of the Agent or
the Lenders thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of the
Agent, and or the Lenders, as applicable. No other person or entity, other than
the Agent and the Lenders, shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third party
beneficiary hereunder. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules. If any provision of this Amendment or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom, and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been a part thereof. This
Amendment may be executed in any number of counterparts, including by electronic
or facsimile transmission, each of which when so delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument.


[Remainder of page intentionally left blank]





4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders signatory hereto
have caused this Amendment to be executed as of the date first written above.
SUNPOWER CORPORATION
By:
/s/ Dennis V. Arriola
Name:
Dennis V. Arriola
Title:
EVP & Chief Financial Officer
 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually and as Agent
By:
/s/Dianne M. Scott
Name:
Dianne M. Scott
Title:
Managing Director
 
By:
/s/ Tess Jarmolkiewicz
Name:
Tess Jarmolkiewicz
Title:
Managing Director
 
CITICORP NORTH AMERICA, INC., as a Lender
By:
/s/Alfred Griffin
Name:
Alfred Griffin
Title:
Vice President and Director
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a lender
By:
/s/ Christopher Samms
Name:
Christopher Samms
Title:
Senior Vice President, #9426





--------------------------------------------------------------------------------






LLOYDS TSB BANK, plc, as a Lender
By:
/s/ Julia R. Franklin
Name:
Julia R. Franklin
Title:
Vice President
 
F014
 
 
By:
/s/ Candi Obrentz
Name:
Candi Obrentz
Title:
Vice President
 
Financial Institutions, North America
 
O013
 
ROYAL BANK OF SCOTLAND, plc, as a Lender
By:
/s/ Tyler J. McCarthy
Name:
Tyler J. McCarthy
Title:
Director
 
SOVEREIGN BANK, as a Lender
By:
/s/ Daniela Hofer-Gautschi
Name:
Daniela Hofer-Gautschi
Title:
Vice President
 









